Title: From Thomas Jefferson to Albert Gallatin, 13 October 1804
From: Jefferson, Thomas
To: Gallatin, Albert


               
                  
                     Th:J. to mr Gallatin
                  

                  Oct. 13. 04.
               
               The case of the Kentucky collection would be intolerable were we not bound to tolerate not only the law but the defects of the law, & the partialities of jurors in it’s execution. whether the law is defective will be seen on the appeal. what are the subtleties by which the lawyers contrive delays is not sufficiently stated to judge the judge; but he is an honest man, and of reading & understanding in his profession. the impudence of Arthur excites just indignation, but where it is desireable that a principle should be brought to decision, would it not be better to let it come on purely & unembarrassed by new objections which his removal would furnish and especially as it is affirmed we could not get another collector, and consequently should lose what is uncollected as much in this way as by it’s paiment to Arthur. I should have supposed that mr Morrison might have found means of weaning good individuals without lessening Arthur’s responsibility but as to these individuals. still I say all this for your consideration, being too much unacquainted with the case to assist your judgment in deciding on it. health & respect
            